      Case 4:18-cr-00575 Document 192 Filed on 08/29/19 in TXSD Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA,                         §                            Case 4:18-cr-00575
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §
                                                   §
 JACK STEPHEN PURSLEY,                             §
                                                   §
         Defendant.                                §

           DEFENDANT’S PROFFER AS TO H. STEPHEN GRACE, JR., PH.D

       As ordered by the Court, Defendant Jack Stephen Pursley (“Pursley”) submits and files

this affidavit of H. Stephen Grace, Jr., Ph.D. (“Dr. Grace”) as a proffer of the (brief) direct

testimony that Pursley seeks to elicit from Dr. Grace. Dr. Grace’s testimony is critical to the

defense of the Government’s argument that either the real estate investment companies owned by

Pursley were shams, or the investments into Pursley’s companies were sham transactions,

because the companies did not own assets when the investments were made. See, e.g., par. 21 of

the Indictment.

                                               Respectfully submitted,

                                               /s/ Victor D. Vital
                                               Victor D. Vital
                                               State Bar Number 00794798
                                               S.D. Texas Bar Number 25730
                                               Alicia M. Barrs
                                               State Bar Number 24109620
                                               S.D. Texas Bar Number 3438290
                                               BARNES & THORNBURG LLP
                                               2121 N. Pearl Street, Suite 700
                                               Dallas, TX 75201-2469
                                               Telephone: (214) 258-4200
                                               Facsimile: (214) 258-4199
                                               victor.vital@btlaw.com
                                               abarrs@btlaw.com
     Case 4:18-cr-00575 Document 192 Filed on 08/29/19 in TXSD Page 2 of 5




                                           Nicole Therese LeBoeuf
                                           State Bar Number 00791091
                                           S.D. Texas Bar Number 29595
                                           LEBOEUF LAW PLLC
                                           325 N. St. Paul, Ste. 3400
                                           Dallas, TX 75201
                                           Telephone: (214) 624-9803
                                           Facsimile: (214) 602-4353
                                           nicole@leboeuflaw.com

                                           Seth H. Kretzer
                                           State Bar Number 24043764
                                           LAW OFFICES OF SETH KRETZER
                                           440 Louisiana Street, Suite 1440
                                           Houston, TX 77002
                                           Telephone: (713) 775-3050
                                           Facsimile: (713) 929-2019
                                           seth@kretzerfirm.com

                                           Attorneys for Defendant Jack Stephen Pursley




                               CERTIFICATE OF SERVICE

       I certify that on August 29, 2019, a copy of this document was served on all counsel of

record through filing on the ECF System.

                                           /s/ Victor D. Vital
                                           Victor D. Vital
Case 4:18-cr-00575 Document 192 Filed on 08/29/19 in TXSD Page 3 of 5
Case 4:18-cr-00575 Document 192 Filed on 08/29/19 in TXSD Page 4 of 5
Case 4:18-cr-00575 Document 192 Filed on 08/29/19 in TXSD Page 5 of 5
